           Case 7:20-mj-04492-UA Document 3 Filed 04/30/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   United States District Courthouse
                                                   300 Quarropas Street
                                                   White Plains, New York 10601


                                                   April 30, 2020


BY EMAIL
The Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

   Re: United States v. August Cherimond,
                4492
      20 Mag. _____

Dear Judge McCarthy,

   The Government respectfully requests that the currently sealed complaint in the above
referenced case be unsealed in advance of the defendant’s presentment.

                                            Very truly yours,

                                            GEOFFREY S. BERMAN
                                            United States Attorney



                                        by: _____________________________
                                            Benjamin A. Gianforti
                                            Assistant United States Attorney
                                            (914) 993-1919
